Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Baig (US20040146466), Oh (Antibacterial Effect of Oral rinse containing phytosphingosine, Key Engineering Materials, Vol.342- 343, p.941, July, 7, 2007) and Li (Repair of enamel by using hydroxyapatite nanoparticles as the building blocks, J. of Materials Chemistry, p.4079, 2008) fail to make obvious a method for treating dental erosion in a subject exhibiting symptoms of dental erosion in need thereof comprising coating a tooth of a subject with a composition containing phytosphingosine (PHS) or a conjugate of phytosphingosine that results in the formation of a barrier on the tooth and treatment of the dental erosion in the subject, as instantly claimed. Particularly, Oh teaches an oral rinse composition comprising phytosphingosine 0.1% (1000 ug/ml), whereas the claimed composition recites phytosphingosine or a conjugate of phytosphingosine in an amount from 20 ug/ml (0.002 wt%) to 500 ug/ml (0.05 wt%). Specification on page 21 (lines 10-15) and page 32 (lines 3-8), Figures 2 and 13 provide support for inhibition of erosion by PHS in the claimed range in the Claim Set filed 10/26/2021. 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THURMAN WHEELER/Examiner, Art Unit 1619
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626